DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Drawings
The drawing correction filed 11/10/2021 has been approved by the Examiner.
Claim Rejections - 35 USC § 112
Applicant’s argument:
In the Office Action, at pages 3-4, claims 34-53 were rejected under 35 U.S.C. 112(b) as being unpatentable for being indefinite or failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
The claim amendments provided herewith are believed to overcome all of the 35 U.S.C 112 rejections.
Examiner’s response:
It is agreed that the claim amendments overcome any rejections of pending claims 34-44 and 46-53 under 35 U.S.C. 112.
Claim Rejections - 35 USC § 102 and 35 USC § 103
Sections III and IV of Applicant’s response filed 11/10/2021, along with the corresponding amended claim language, present convincing arguments that overcome any rejections of pending claims 34-44 and 46-53 under either 35 USC § 102 and 35 USC § 103.
		       Further search and consideration
An update search revealed no new prior art raising a substantially new issue of patentability.
As a result, claims 34-44 and 46-53 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645